Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00346-CR

                                         Steve KOU,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8622
                        Honorable Melisa C. Skinner, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, our August 16, 2017 opinion and
judgment are withdrawn and our opinion and judgment of this date are substituted in their stead.
The trial court’s judgment is AFFIRMED.

       SIGNED November 1, 2017.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice